           Case 4:20-cv-08238-JSW Document 1 Filed 11/23/20 Page 1 of 11


 1 ERIN E. SCHNEIDER (Cal. Bar No. 216114)
    schneidere@sec.gov
 2 MONIQUE C. WINKLER (Cal. Bar No. 213031)
    winklerm@sec.gov
 3 TRACY L. DAVIS (Cal. Bar No. 184129)
    davistl@sec.gov
 4 SUSAN F. LAMARCA (Cal. Bar No. 215231)
    lamarcas@sec.gov
 5 MARC D. KATZ (Cal. Bar No. 189534)
    katzma@sec.gov
 6 MATTHEW G. MEYERHOFER (Cal. Bar No. 268559)
    meyerhoferm@sec.gov
 7
   Attorneys for Plaintiff
 8 SECURITIES AND EXCHANGE COMMISSION
   44 Montgomery Street, Suite 2800
 9 San Francisco, CA 94104
   (415) 705-2500 (Telephone)
10 (415) 705-2501 (Facsimile)

11                                 UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF CALIFORNIA
13                                     SAN FRANCISCO DIVISION
14

15 SECURITIES AND EXCHANGE COMMISSION,                        Case No.
16                   Plaintiff,
                                                              COMPLAINT
17          vs.
18 BENJA INCORPORATED and ANDREW J.
   CHAPIN,
19
             Defendants.
20

21

22

23          Plaintiff Securities and Exchange Commission (the “SEC”) alleges:
24                                    SUMMARY OF THE ACTION
25                1. During 2018 and 2020, Benja Incorporated (“Benja”) and its Chief Executive
26 Officer, Defendant Andrew J. Chapin raised millions of dollars from investors, and banks, by

27 making false representations about Benja’s business. Benja, a San Francisco-based e-commerce

28 startup, purports to place online advertisements for major clothing brands to sell excess

     COMPLAINT                                                                        CASE NO. _________
                                                     -1-
            Case 4:20-cv-08238-JSW Document 1 Filed 11/23/20 Page 2 of 11


 1   merchandise at a discount. In particular, Chapin and Benja falsely claimed to prospective investors

 2   that Benja was profitable and had generated millions of dollars in revenue from customers that

 3   supposedly included Nike, Patagonia and Fanatics.

 4                2. In reality, Benja did not have contracts with, or revenue from, the major brands it

 5   claimed were its customers. Chapin maintained the illusion of Benja’s commercial success through

 6   a scheme that included using falsified documents in the offering of securities, forging contracts

 7   with purported customers, doctoring bank statements, and impersonating customers in calls with at

 8   least one investor.

 9                3. The SEC seeks an order from the Court enjoining Defendants Benja and Chapin

10   from future violations of the antifraud provisions of the securities laws; requiring Defendants to

11   each pay a civil monetary penalty, and to disgorge their respective ill-gotten gains or unjust

12   enrichment with prejudgment interest thereon; prohibiting Chapin from acting as an officer or

13   director of any public company; and providing for other appropriate relief.

14                                     JURISDICTION AND VENUE

15                4. The SEC brings this action pursuant to Sections 20(b) and 20(d) of the Securities

16   Act of 1933 (“Securities Act”) [15 U.S.C. §§ 77t(b) and 77t(d)] and Sections 21(d) and 21(e) of the

17   Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. §§ 78u(d) and 78u(e)].

18                5. This Court has jurisdiction over this action pursuant to Section 22(a) of the

19   Securities Act, [15 U.S.C. § 77v(a)], and Section 27 of the Exchange Act [15 U.S.C. § 78aa].

20                6. Defendants, directly or indirectly, made use of the means and instrumentalities of

21   interstate commerce or of the mails in connection with the acts, transactions, practices, and courses

22   of business alleged in this complaint.

23                7. Venue is proper in this District pursuant to Section 22(a) of the Securities Act,

24   [15 U.S.C. § 77v(a)], and Section 27(a) of the Exchange Act [15 U.S.C. § 78aa(a)]. Acts,

25   transactions, practices, and courses of business that form the basis for the violations alleged in this

26   complaint occurred in the Northern District of California.

27                8. Under Civil Local Rule 3-2(d), this civil action should be assigned to the San

28   Francisco Division, because a substantial part of the events or omissions which give rise to the

      COMPLAINT                                                                         CASE NO. _________
                                                       -2-
            Case 4:20-cv-08238-JSW Document 1 Filed 11/23/20 Page 3 of 11


 1   claims alleged herein occurred in San Francisco County; in addition, Defendant Benja’s principal

 2   place of business is in San Francisco and Defendant Chapin resides in San Francisco.

 3                                             DEFENDANTS

 4                9.   Defendant Andrew J. Chapin, age 31, resides in San Francisco, California. Chapin

 5   is Benja’s founder and CEO, and has controlled Benja from its formation at least until its

 6   bankruptcy filing.

 7                10. Defendant Benja Incorporated is a Delaware Corporation with is principal place of

 8   business in San Francisco, California. Benja was founded by Chapin in June 2018, as the

 9   successor to another company, EPHE Corp., that Chapin had founded by 2015. Chapin operated

10   EPHE Corp. under the “Benja” name from at least December 2016 until the incorporation of Benja

11   in June 2018. From at least June 2018 through September 2020, Benja purported to be an e-

12   commerce startup that places online advertisements for major clothing brands, enabling those

13   brands to sell excess merchandise at a discount. On or about October 15, 2020, Benja filed for

14   Chapter 11 bankruptcy protection in the United States Bankruptcy Court for the Northern District

15   of California.

16                                      FACTUAL ALLEGATIONS

17           A.        Chapin Deceives Investors to Obtain Early Benja Investments

18                11. In 2017, Chapin operated Benja, then known as EPHE Corp., as a start-up

19   company. In or around early 2017, Benja obtained operating funds through its acceptance into a

20   New York-based “start-up accelerator,” which provides funding and business guidance to small,

21   new business ventures.

22                12. Through Benja’s participation in the accelerator, in or around November 2017

23   Chapin was introduced to a venture capital investor from San Francisco. During the spring of

24   2018, Chapin and the venture capital investor discussed the potential for an investment in Benja.

25                13. To entice the San Francisco venture capital investor to make an investment, Chapin

26   made claims to the investor about Benja’s business that were not true. In particular, Chapin told

27   the investor that Benja was a profitable company, whose customers included famous brands,

28   including Fanatics, Backcountry.com, and Patagonia.

      COMPLAINT                                                                      CASE NO. _________
                                                     -3-
            Case 4:20-cv-08238-JSW Document 1 Filed 11/23/20 Page 4 of 11


 1             14. In or around June 2018, Chapin provided to the San Francisco venture capital

 2   investor a slide deck, which represented that Nike, Patagonia, and Backcountry.com were all Benja

 3   customers of Benja’s “merchandise ad network,” which purportedly sold advertisement

 4   impressions across web, mobile, and social channels. The slide deck, which described Benja as a

 5   “group of scrappy hustlers,” further claimed that up to that point in 2018, Nike had spent $275,000

 6   with Benja, Patagonia had spent $161,500 with Benja, and Backcountry.com had spent $170,000

 7   with Benja.

 8             15. The representations contained in the slide deck, and made verbally by Chapin to the

 9   venture capital investor, were false. Neither Fanatics, Backcountry, Patagonia, or Nike had signed

10   agreements with Benja, nor had any of these companies spent any money with Benja as

11   Defendants had claimed.

12             16. As the San Francisco venture capital investor and Chapin continued to discuss a

13   potential investment, the investor told Chapin that it would be important to his decision-making to

14   hear from another institutional investor that had also committed to investing in Benja. The

15   investor wanted assurances that another sophisticated investor had vetted Benja as an investment.

16             17. Soon afterwards, Chapin told the San Francisco venture capital investor that

17   another institutional investor had decided to make a $1 million investment in Benja. In particular,

18   Chapin identified the supposed institutional investor, which was another venture capital firm

19   located in Saint Louis, Missouri, which manages funds that make “early-stage” investments in

20   startup companies.

21             18. The San Francisco venture capital investor requested to speak with someone from

22   the Saint Louis venture capital firm about their expected investment in Benja. Accordingly, in or

23   around October 23, 2018, Chapin arranged a call between the San Francisco venture capital

24   investor and an individual whom Chapin introduced by name, and who was supposedly the

25   founder and general partner of the Saint Louis venture capital firm. After this call, on or about

26   October 26, 2018, the San Francisco venture capital investor purchased 1,278 shares of Benja

27   common stock for $100,000. The investor wired his $100,000 investment into a bank account

28   owned by Chapin.

      COMPLAINT                                                                        CASE NO. _________
                                                     -4-
             Case 4:20-cv-08238-JSW Document 1 Filed 11/23/20 Page 5 of 11


 1              19. In reality, the Saint Louis venture capital firm did not invest in Benja. In addition,

 2   in or around September 2020, the San Francisco venture capital investor directly contacted the

 3   founder and general partner of the Saint Louis venture capital firm, whom he had supposedly

 4   spoken with in 2018 in the call arranged by Chapin. The founder and general partner of the Saint

 5   Louis firm denied that he had ever taken part in the call or invested in Benja.

 6              20. In early November 2018, the San Francisco venture capital investor introduced an

 7   acquaintance of his to Chapin, for the purpose of considering an investment in Benja. On or around

 8   November 9, 2018, Chapin spoke with the acquaintance and described Benja’s purported business

 9   to him. During the discussion, Chapin falsely represented to the acquaintance that Benja’s

10   customers included Nike and Fanatics.

11              21. The acquaintance of the San Francisco venture capital investor also told Chapin

12   that the participation of an institutional investor was important to his investment decision. The

13   acquaintance also wanted assurances that another sophisticated investor had vetted Benja as an

14   investment. Chapin represented to the acquaintance that the same Saint Louis venture capital firm

15   that he had described to the San Francisco investor, and which Chapin identified by name, had

16   recently invested in Benja. At the request of the acquaintance, Chapin arranged a similar call

17   between the acquaintance and a person purportedly associated with the Saint Louis venture capital

18   firm.

19              22. During the call, which occurred on or around December 1, 2018, an individual that

20   Chapin introduced by name, who was purportedly the founder and general partner of the Saint

21   Louis venture capital firm, described the work the Saint Louis firm had supposedly performed to

22   investigate Benja to determine whether to make an investment. The individual further confirmed to

23   the acquaintance that the Saint Louis firm had invested in Benja. In reality, the Saint Louis venture

24   capital firm did not invest in Benja.

25              23. On or about December 14, 2018, the acquaintance of the San Francisco venture

26   capital investor purchased 1,278 shares of Benja common stock for $100,000. The acquaintance

27   wired his $100,000 investment into a bank account owned by Chapin.

28              24. In addition, the San Francisco venture capital investor introduced Chapin to one or

      COMPLAINT                                                                        CASE NO. _________
                                                      -5-
           Case 4:20-cv-08238-JSW Document 1 Filed 11/23/20 Page 6 of 11


 1   more other persons whom he knew, who also made investments in Benja.

 2          B.       Chapin Fraudulently Solicits Additional Investments in Benja During 2020

 3               25. In or around March 2020, Chapin contacted another venture capital firm, located in

 4   New York, which funds startup companies that have recurring revenues. Chapin described

 5   Benja’s supposed business to the principal of the New York venture capital firm.

 6               26. The principal of the New York venture capital firm sought from Chapin

 7   information regarding Benja to allow him to determine whether his firm would make an

 8   investment in Benja. In response, Chapin gave the principal of the New York firm multiple

 9   documents that purported to show revenue that Benja received from well-known retail brands,

10   including Fanatics, Nike, Patagonia, Zappos, and other companies. According to the documents,

11   Benja was then generating approximately $2 million per month from these and other purported

12   Benja customers. In reality, the revenue reflected in the documents from Fanatics, Nike,

13   Patagonia, Zappos and others was falsified.

14               27. Chapin also provided to the principal of the New York venture capital firm forged

15   agreements between Benja and these companies purporting to show that the companies agreed to

16   purchase advertising space on Benja’s commerce network, which purportedly included mobile

17   applications, online publishers, web advertisements, and social media networks. In addition,

18   Chapin provided to the principal Benja’s bank statements, which had been doctored to falsely

19   show payments from these companies.

20               28. Chapin also invited the principal of the New York venture capital firm to

21   participate in two phone calls, one purportedly with a representative of Nike, and the other

22   purportedly with a representative of Fanatics. Chapin introduced the principal to the two

23   purported representatives by name. However, in reality, neither Nike nor Fanatics (nor any

24   persons employed by them) participated in the calls; instead, Chapin arranged for an associate of

25   his to impersonate the representatives of the companies.

26               29. Chapin further told the principal of the New York venture capital firm that Benja

27   would use the proceeds from the New York firm’s investment to continue developing Benja’s

28   technology and to purchase advertising space.

      COMPLAINT                                                                      CASE NO. _________
                                                     -6-
           Case 4:20-cv-08238-JSW Document 1 Filed 11/23/20 Page 7 of 11


 1               30. On the basis of these fraudulent statements and deceptions, the New York venture

 2   capital firm entered into an investment agreement with Benja, and it advanced $1 million to Benja

 3   on or about June 4, 2020. The agreement provided, among other things, that the New York firm

 4   would be entitled to share in Benja’s revenue, and it included a grant to the New York firm of

 5   warrants to purchase Benja’s common stock.

 6               31. Contrary to the representations Chapin made to the principal of the New York firm

 7   about the uses of the proceeds, rather than using the money to develop Benja’s technology or

 8   purchase advertising, Benja immediately used the money to pay back, in part, a particular Benja

 9   creditor.

10               32. The creditor who was partially repaid in or around June 2020 with the proceeds

11   from the investment by the New York venture capital firm was a financing company from whom

12   Benja had obtained approximately $4.5 million in or around April 2020 and May 2020. The

13   financing company had advanced Benja the funds under an arrangement in which Benja

14   purported to sell certain of its accounts receivables. To obtain the financing, Chapin sent the

15   financing company fake invoices that falsely represented that Benja had outstanding receivables,

16   incurred between February 2020 and May 2020, from companies with well-known brands,

17   including Patagonia, Nike, Fanatics, and Backcountry.com. In reality, those receivables did not

18   exist. By July 2020, the financing company learned that the purported receivables did not exist

19   and demanded repayment from Benja.

20               33. After Benja received the $4.5 million from the financing company, Chapin wired

21   the money out of Benja’s account, and sent a portion of it to Chapin’s own bank account and to

22   pay off credit card expenses.

23               34. In May 2020, Chapin again began discussing a possible additional investment in

24   Benja with the original San Francisco venture capital investor. In furtherance of those

25   negotiations, in or around August 2020, Chapin sent the investor a memorandum regarding a

26   planned capital raise that again falsely represented that Nike was one of Benja’s customers.

27               35. The same memorandum that Chapin provided to the San Francisco venture capital

28   investor also stated, falsely, that Benja had entered into an agreement with Spotify to place

     COMPLAINT                                                                       CASE NO. _________
                                                    -7-
          Case 4:20-cv-08238-JSW Document 1 Filed 11/23/20 Page 8 of 11


 1   advertisements in Spotify podcasts and that “Benja [would] be the exclusive e-commerce partner

 2   of Spotify North America for a period of three years.” In reality, Spotify never had any such

 3   agreement with Benja. Chapin told the investor that the proceeds from the investment would be

 4   used to purchase advertising space. Contrary to those representations, as soon as the investment

 5   was made, Benja used these funds to re-pay, in part, the financing company.

 6            36. Based on these false representations and other representations about the purported

 7   success of Benja’s business, on or about September 2, 2020, the San Francisco venture capital

 8   investor wired $50,000 to Benja. In return, the investor obtained from Benja a security called a

 9   “Simple Agreement for Future Equity.” That security provided that the investor would, subject to

10   certain conditions, receive shares of Benja common stock in the future.

11            37. In August 2020, Chapin also began to discuss with the New York-based accelerator

12   a potential additional investment in Benja. Chapin sent the New York firm the same written

13   representations he had sent to the San Francisco venture capital investor, which included the false

14   representations about Benja’s purported relationships with Nike and with the well-known music

15   streaming service, Spotify. Chapin informed a person associated with the New York-based

16   accelerator that the money invested would be used to hire new software developers and to

17   purchase advertising space with Spotify and the well-known video platform, TikTok. Contrary to

18   those representations, as soon as the investment was made, Benja used these funds to re-pay, in

19   part, the financing company.

20            38. On or about September 2, 2020, the New York-based accelerator made a $500,000

21   investment in Benja, and in exchange obtained a Simple Agreement for Future Equity.

22            39. In making the above-described false and misleading statements to persons to solicit

23   investments, and in engaging in the above-described deceptive conduct and deceptive course of

24   business, Chapin and Benja acted knowingly or recklessly. For instance, when Chapin made the

25   above-described series of statements about the existence of Benja’s purported other investors,

26   customers, revenue and receivables, supposedly related to well-known brands and businesses, he

27   did so on behalf of Benja and he knew, or was reckless in not knowing, that his statements were

28   false and misleading.

     COMPLAINT                                                                      CASE NO. _________
                                                    -8-
            Case 4:20-cv-08238-JSW Document 1 Filed 11/23/20 Page 9 of 11


 1              40. Chapin engaged in knowing or reckless falsehoods and deceptions on behalf of

 2    Benja, and he acted on behalf of Benja in his intent to deceive investors.

 3                                      FIRST CLAIM FOR RELIEF

 4             Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Thereunder

 5              41. The SEC re-alleges and incorporates by reference Paragraph Nos. 1 through 40.

 6              42. By engaging in the conduct described above, Defendants Benja and Chapin each,

 7   directly or indirectly, in connection with the purchase or sale of securities, by the use of means or

 8   instrumentalities of interstate commerce, or the mails, with scienter:

 9                   (a)     Employed devices, schemes, or artifices to defraud;

10                   (b)     Made untrue statements of material fact or omitted to state material facts

11                           necessary in order to make the statements made, in the light of the

12                           circumstances under which they were made, not misleading; and

13                   (c)     Engaged in acts, practices, or courses of business which operated or would

14                           operate as a fraud or deceit upon other persons, including purchasers and

15                           sellers of securities.

16              43. By reason of the foregoing, Defendants Benja and Chapin violated, and unless

17   restrained and enjoined will continue to violate, Section 10(b) of the Exchange Act [15 U.S.C.

18   § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].

19                                    SECOND CLAIM FOR RELIEF

20                    Violations of Sections 17(a)(1), (2), and (3) of the Securities Act

21              44. The SEC re-alleges and incorporates by reference Paragraph Nos. 1 through 40.

22              45. By engaging in the conduct described above, Defendants Benja and Chapin,

23   directly or indirectly, in the offer or sale of securities, by use of the means or instruments of

24   transportation or communication in interstate commerce or by use of the mails:

25                   (a)     With scienter, employed devices, schemes, or artifices to defraud;

26                   (b)     Obtained money or property by means of untrue statements of material fact

27                           or by omitting to state a material fact necessary in order to make the

28

      COMPLAINT                                                                          CASE NO. _________
                                                       -9-
           Case 4:20-cv-08238-JSW Document 1 Filed 11/23/20 Page 10 of 11


 1                            statements made, in light of the circumstances under which they were

 2                            made, not misleading; and

 3                    (c)     Engaged in transactions, practices, or courses of business which operated or

 4                            would operate as a fraud or deceit upon purchasers.

 5                46. By reason of the foregoing, Defendants Benja and Chapin violated, and unless

 6   restrained and enjoined will continue to violate, Section 17(a) of the Securities Act [15 U.S.C.

 7   § 77q(a)].

 8                                         PRAYER FOR RELIEF

 9          WHEREFORE, the SEC respectfully requests that this Court:

10                                                     I.

11          Permanently enjoin Defendants Benja and Chapin from directly or indirectly violating

12   Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R.

13   § 240.10b-5], and Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)].

14                                                     II.

15          Issue an order requiring Defendants Benja and Chapin to disgorge the ill-gotten gains or

16   unjust enrichment each of them obtained or derived from such violations, and to pay a civil

17   monetary penalty pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)], and

18   Section 21(d) of the Exchange Act [15 U.S.C. § 78u(d)(3)].

19                                                    III.

20          Prohibit Defendant Chapin from serving as an officer or director of any entity having a

21   class of securities registered with the SEC pursuant to Section 12 of the Exchange Act [15 U.S.C.

22   § 78l] or that is required to file reports pursuant to Section 15(d) of the Exchange Act [15 U.S.C.

23   § 78o(d)], pursuant to Section 20(e) of the Securities Act [15 U.S.C. § 77t(e)] and Section 21(d)(2)

24   of the Exchange Act [15 U.S.C. § 78u(d)(2)].

25                                                    IV.

26          Retain jurisdiction of this action in accordance with the principles of equity and the Federal

27   Rules of Civil Procedure in order to implement and carry out the terms of all orders and decrees

28

      COMPLAINT                                                                       CASE NO. _________
                                                     -10-
           Case 4:20-cv-08238-JSW Document 1 Filed 11/23/20 Page 11 of 11


 1   that may be entered, or to entertain any suitable application or motion for additional relief within

 2   the jurisdiction of this Court.

 3                                                     V.

 4           Grant such other and further relief as this Court may determine to be just and necessary.

 5

 6   Dated: November 23, 2020                        Respectfully submitted,

 7

 8

 9                                                    /s/ Matthew G. Meyerhofer
                                                      MATTHEW G. MEYERHOFER
10                                                    Attorney for Plaintiff
                                                      SECURITIES AND EXCHANGE COMMISSION
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      COMPLAINT                                                                        CASE NO. _________
                                                     -11-
